In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00081-CR



      TREKEYMIAN JAMAL ALLISON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 46,569-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volumes four through seven and volume nine of reporter’s

records contain the names of persons who were minors at the time the offense was committed.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes four through seven and volume nine of the reporter’s record contain

sensitive data, we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g),

to seal the electronically filed clerk’s record and volumes four through seven and volume nine of

the reporter’s record.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: April 1, 2019




                                                 2